GANT, Justice,
concurring.
I, too, would affirm the conviction herein but do not feel that reliance should remain a necessary element. The standard for conviction in a criminal case was clearly defined in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), citing In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). That standard is that no person may be convicted except upon proof beyond a reasonable doubt of every element of the offense charged. In examining KRS 514.040(l)(a) to determine every element of the offense, we find that those elements are clearly enunciated as (1) obtaining property of another, (2) by deception, and (3) with intention to deprive him thereof. There is simply no statutory requisite of reliance on the false impression, merely that the perpetrator obtained the property by false impression, with intent to deprive. At that point the offense denounced by the statute is complete, and all requisite elements were proved in the instant case. It is the state of mind of the criminal, not the victim, which the statute denounces.